Citation Nr: 0204220	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  99-20 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of left knee internal derangement, currently rated 
as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty in the Marines from May 
1961 to May 1965.  In July 1999, the Department of Veterans 
Affairs (VA) Regional Office (RO) granted service connection 
for left knee internal derangement and assigned it a 
noncompensable evaluation under Diagnostic Code 5257 
effective from the veteran's October 14, 1998 date of claim.  
The veteran appeals the initial assignment of a 
noncompensable evaluation.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U. S. Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veteran's Appeals prior to March 1, 1999) (hereinafter Court) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's left knee is stable with no recurrent 
subluxation or lateral instability.

2.  The veteran had left knee medial meniscus removed in 
service and now is symptomatic with a left knee limp, 
tricompartmental osteoarthrosis, and pain on use.  There is 
minimal functional impairment.


CONCLUSIONS OF LAW

1.  Left knee internal derangement is noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 
4.71a, Diagnostic Code 5257 (2001).

2.  Symptomatic left knee medial meniscus removal is 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5010, 5259-5260-5261 (2001); VAOPGCPREC 09-98 (O.G.C. 
Prec. 09-98).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of the July 1999 
and February 2000 RO decisions, and that he was provided a 
statement of the case in September 1999 and a supplemental 
statement of the case in February 2000, informing him of the 
evidence necessary to substantiate his claim and of the 
criteria needed to be satisfied.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, supplemental statement of the case, and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  VA has made reasonable attempts to obtain 
all necessary records.  All evidence necessary for the 
determination of the claim appears to be of record, and the 
veteran has been advised as recently as February 2002 that he 
has the right to submit additional evidence.  There are of 
record service medical records, a VA orthopedic examination 
report, and statements from the veteran, including sworn 
testimony, relating to his claim.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  Some of those communications occurred during 
the hearing before the undersigned in February 2002, at which 
time the veteran was asked questions by the undersigned as to 
the nature and severity of his service-connected left knee 
injury.  In this case, the Board finds that VA has complied 
with 38 C.F.R. § 3.103, 38 C.F.R. § 3.159 as amended [see 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001)], and the duty to 
assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, its development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  
VA's duties have been fulfilled.  Moreover, as the Board 
finds that the directives of the VCAA have been complied with 
regarding VA's duties to notify and to assist the veteran, 
the Board finds that the veteran has not been prejudiced by 
the Board's consideration of the merits of his claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample process to provide evidence and 
argument in support of his claim.  In short, the Board finds 
that the veteran has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

Factual background

A September 1964 Board of Medical Survey report indicates 
that the veteran was admitted to a service hospital in August 
1964 with the diagnosis of internal derangement of his left 
knee.  Clinically, he had mild instability in the anterior 
cruciate ligament, with no effusion.  Flexion to 70 to 80 
degrees produced pain and guarding.  

Arthrotomy revealed a probable peripheral tear of the left 
medial meniscus.  Accordingly, the medial meniscus was 
removed without difficulty.  After physical therapy, the 
veteran had extension to 180 degrees, flexion to greater than 
90 degrees, and minimal effusion.  The diagnosis was left 
knee internal derangement.

On Board of Medical Survey evaluation in December 1964, 
physical examination revealed no effusion or instability, a 
full range of motion, and no abnormalities on X-ray.

The veteran filed a claim for service connection for a left 
knee injury in October 1998.  

After the veteran failed to submit evidence of current 
disability, the RO service-connected left knee internal 
derangement and assigned it a noncompensable rating effective 
from October 14, 1998.  The veteran disagreed with the 
noncompensable evaluation.  

In the veteran's September 1999 VA Form 9, he stated that he 
had problems and pain with the left knee, as well as 
swelling, limited motion, and restrictions which prevented 
him from weight bearing, standing too long, walking too far, 
bending too long, etc.

On VA orthopedic examination in February 2000, the veteran 
reported that his knee surgery in service treated the knee 
adequately and that he had no pain after discharge from the 
service.  He reported that over the last 20 years, he had had 
a gradual increase in the amount of pain in his knee, and 
that he now had an obvious limp while walking.  He stated 
that the pain was a continuous low grade pain, that he had 
weakness in his knee, and that his knee swelled up after 
walking about two blocks.  He denied having any redness or 
heat.  He stated that occasionally his knee gave way while 
walking, and that it fatigued easily, and he indicated that 
it did not lock, that he had had no dislocations of his knee, 
and that he had no prosthetic devices.  

Clinically, the veteran did not have pain in his joints 
during the range of motion testing, and he did not report 
pain during the examination.  He walked with a limp, and his 
left boot's heel showed excessive wear on its outside edge.  
There were no signs of inflammatory arthritis.  He had an 
approximately 4-inch long well-healed circular surgical scar 
which went around the medial side of his left knee's patella.  
There were no signs of infection, and there was no edema or 
inflammation in the joint itself.  The veteran had a full 
range of motion of his left knee with no signs of pain.  The 
Lachman test was negative, as was McMurray, and the knee 
joint was stable.  X-rays of the left knee revealed 
tricompartmental osteoarthrosis.  The diagnosis was status 
post surgery of the left knee, with residual pain.  

During a hearing before the undersigned at the RO in January 
2002, the veteran testified that if he walked about three 
quarters of a mile, his left knee would become painful and 
swollen.  His knee muscles were weak also.  When he would try 
to stand up after squatting, he would have to rely on his 
right knee to get up.  He also stated that if he ran around 
the block, his knee would be in pain.  

Pertinent law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, which is the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disability.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

5010  Arthritis, due to trauma, substantiated by X-ray 
findings:
 Rate as arthritis, degenerative.

Arthritis, degenerative (hypertrophic or osteoarthritis):
  Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:
    With X-ray evidence of involvement of 2 or more major 
joints      
     or 2 or more minor joint groups, with occasional                            
20
     incapacitating 
exacerbations...............................
    With X-ray evidence of involvement of 2 or more major 
joints       
     or 2 or more minor joint 
groups............................                           
10
  Note (1): The 20 pct and 10 pct ratings based on X-ray
   findings, above, will not be combined with ratings based 
on
   limitation of motion.
  Note (2): The 20 pct and 10 pct ratings based on X-ray
   findings, above, will not be utilized in rating conditions
   listed under diagnostic codes 5013 to 5024, inclusive.

Sec. 4.40  Functional loss.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Sec. 4.45  The joints.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:  
    (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.).
    (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).
    (c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).
    (d) Excess fatigability.
    (e) Incoordination, impaired ability to execute skilled 
movements 
smoothly.
    (f) Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 

Sec. 4.59  Painful motion.

    With any form of arthritis, painful motion is an 
important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  Sciatic 
neuritis is not uncommonly caused by arthritis of the spine.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.

5257  Knee, other impairment of:
  Recurrent subluxation or lateral instability:
    
Severe....................................................       
30
    Moderate................................................       
20
    
Slight......................................................       
10

5259  Cartilage, semilunar, removal of, symptomatic...      
10

5260  Leg, limitation of flexion of:
  Flexion limited to 15 
deg.....................................      30
  Flexion limited to 30 
deg.....................................      20
  Flexion limited to 45 
deg.....................................      10
  Flexion limited to 60 
deg.....................................       0

5261  Leg, limitation of extension of:
  Extension limited to 45 
deg...................................      50
  Extension limited to 30 
deg...................................      40
  Extension limited to 20 
deg...................................      30
  Extension limited to 15 
deg...................................      20
  Extension limited to 10 
deg...................................      10
  Extension limited to 5 
deg....................................       0

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Preliminarily, the Board notes that while the veteran has 
indicated that his left knee gives way on occasion while 
walking, on VA orthopedic examination in February 2000, he 
denied having had dislocations, his left knee joint was 
stable, and he had a negative Lachman's test.  The Board 
concludes that the clinical findings are the most probative 
on the matter of whether the veteran has slight recurrent 
subluxation or lateral instability, as they are from a 
trained professional that examined the veteran, rather than 
from a layperson such as the veteran.  The clinical findings 
show that the veteran does not have or nearly approximate 
slight recurrent subluxation or lateral instability.  They 
show that the left knee is stable.  Therefore, a compensable 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 is 
not warranted.  38 C.F.R. §§ 4.7, 4.31.

However, the veteran did have medial meniscus removed from 
his left knee in service, during the surgery which was 
performed in August 1964, as it was felt that he probably had 
a left knee medial meniscus tear.  On VA examination in 
February 2000, the veteran had tricompartmental arthritis, 
and he had a limp and was diagnosed with having residual pain 
from the surgery.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259, permit a 10 percent rating under the 
circumstances for symptoms following removal of semilunar 
cartilage.  

The 10 percent rating assigned thereunder is in consideration 
of a reading of its provisions together with the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  There is credible 
evidence of pain on use, as reflected by the information the 
veteran reported during the course of his claim, and by his 
limp, the X-ray evidence of osteoarthrosis, and the VA 
orthopedic examination diagnosis.  Ten percent is the maximum 
schedular evaluation under Diagnostic Code 5259.  Therefore, 
additional compensation under Diagnostic Code 5259 with 
38 C.F.R. §§ 4.40, 4.45, 4.59, and  DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995) is not warranted.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The question arises as to whether or not to assign more than 
a 10 percent rating for the service-connected injury at 
issue, in consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a, and Diagnostic Codes 5260 or 5261.  See also 
VAOPGCPREC 09-98.  The Board concludes that neither a higher 
evaluation nor a separate evaluation is warranted.  The 
veteran had a full range of motion of his left knee with no 
signs of pain on range of motion testing on VA orthopedic 
examination in February 2000.  His symptoms are adequately 
compensated under Diagnostic Code 5259.  The Board notes that 
rating the veteran's symptoms of pain separately under Codes 
5259 and 5260-5261 would violate the rule against pyramiding.  
The veteran has pain on use and such manifestation may not be 
compensated twice as it is the same disability.  38 C.F.R. 
§ 4.14.

The Board has considered the veteran's functional impairment.  
The evidence, including the veteran's testimony and the 
diagnosis of status post surgery with residual pain, 
establishes that the veteran does have pain on use.  However, 
pain and reported weakness do not limit function beyond that 
contemplated by the 10 percent evaluation.  38 C.F.R. § 4.59.  
It was argued at the hearing that he is entitled to the 
minimum compensable evaluation and the Board agrees.  
However, there is no indication that there is the functional 
equivalent of limitation of flexion to 30 degrees or the 
functional equivalent of limitation of extension to 15 
degrees due to any causes including pain, weakness, excess 
fatigability, incoordination or more motion than normal.  
Rather, the objective and subjective evidence is to the 
effect that there is full motion, but there is pain with use.  

The Diagnostic Code will be a hyphenated 5259-5260-5261, to 
reflect compensable impairment under Diagnostic Code 5259 and 
no separate compensable impairment under Diagnostic Code 5260 
and 5261.

To the extent that a 10 percent evaluation sought, the 
evidence supports the claim.  To the extent that an 
evaluation in excess of 10 percent is sought, the 
preponderance of the evidence, including the testimony, is 
against the claim and there is no doubt to be applied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A compensable evaluation for left knee internal derangement 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is denied.  

A 10 percent evaluation, but not higher, is granted under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 for symptomatic left 
knee medial meniscus removal, subject to the controlling 
regulations applicable to the payment of monetary benefits.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

